DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 8-11-21.
	Claims 1-6, 10, 14, 17, 19, 26-29, 36, 42, 46-52, 54, 56-68 are pending in the instant application.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-6, 10, 14, 17, 19, 26-29, 36, 42, 46-52, 54, 56-68 in the reply filed on 8-11-21 is acknowledged.
Applicant’s additional election of cargo molecules comprising an antibody, a bundle domain comprising alpha helices, a binding domain comprising a protein, and a linker comprising a glycine serine (GS) linker in the reply filed on 8-11-21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14, 36 and 63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-11-21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10, 17, 19, 26-29, 42, 46-52, 54, 56-62, 64-68 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed.
Claims 1-6, 10, 17, 19, 26-29, 42, 46-52, 54, 56-62, 64-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the in vitro testing of delivery of the following nanocarrier compositions in Hela cells:  mouse antibodies labeled with TAM (lgGy-TAM) bound to a nanocarrier (HEX or AUHEX), antibodies labeled with TAM which are bound to a nanocarrier at different ratios of antibody (IgG) to nanocarrier (HEX) …, AntiTub-AuHEX and AntiTub-HEX, IgGy-TAM and IgGpr-TAM at the fixed concentration of 0.6 uM mixed with the Hex nanocarrier at various molar ratios of 1:0, 1:1, 3:1, 6:1, IgG- TAM:Hex, IgGM or IgGRb at various molar ratios 1:0 (igG only), 6:1, 3:1, and 1:1, TAMRA-labeled , does not reasonably provide enablement for endocytic methods of delivering a therapeutic amount of cargo into a cell and to a target comprising attaching a therapeutic amount of cargo to a nanocarrier, transporting the nanocarrier into a cell via endocytosis, and introducing the therapeutic amount of cargo to a target in the cell, which attaching the therapeutic amount of cargo to the nanocarrier comprises one or both of binding at least a portion of the therapeutic amount of cargo to the nanocarrier, and fusing at least a portion of the therapeutic amount of cargo, comprising a protein, to the nanocarrier, and further comprising bundling a bundle domain comprising an alpha-helical protein comprising three or more coils with a binding domain to form the nanocarrier, and optionally additionally utilizing a delivery enhancer, and which method optionally comprises mixing a first nanocarrier monomer and a second nanocarrier monomer, the first nanocarrier monomer comprising a first portion of a bundle domain comprising a first alpha-helical protein bundle domain and a first portion of a binding domain comprising a first binding domain, the second nanocarrier monomer comprising a second portion of the bundle domain comprising a second alpha-helical protein bundle domain and a second portion of the binding domain comprising a second binding domain, unfolding the first and second alpha-helical protein bundle domains; and coupling the first nanocarrier monomer and the second nanocarrier monomer to form the nanocarrier, which first bundle domain and second bundle domain are .
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to an endocytic method of delivering a therapeutic amount of cargo into a cell and to a target comprising attaching a therapeutic amount of cargo to a nanocarrier, transporting the nanocarrier into a cell via endocytosis, and introducing the therapeutic amount of cargo to a target in the cell, which attaching the therapeutic amount of cargo to the nanocarrier comprises one or both of binding at least a portion of the therapeutic amount of cargo to the nanocarrier, and fusing at least a portion of the therapeutic amount of cargo, comprising a protein, to the nanocarrier, and further comprising bundling a bundle domain comprising an alpha-helical protein comprising three or more coils with a binding domain to form the nanocarrier, and optionally additionally utilizing a delivery enhancer, and which method optionally comprises mixing a first nanocarrier monomer and a second nanocarrier monomer, the first nanocarrier monomer comprising a first portion of a bundle domain comprising a first alpha-helical protein bundle domain 
The teachings in the art:
Bera et al (Protein & Peptide Letters, Vol, 26, pages 88-97 (2019)) review the many variables and uncertainties in assembling nanocarriers.
…[T]he exploitation of protein self-assembly to fabricate desired materials is extremely challenging due to their complex nature and the difficulties in controlling the self-assembly process… (page 88).

Slight modification of the building blocks resulted in unique supramolecular nanostructures, including linear, waved, kinked, and branched morphologies…  (page 89).
  
…recent studies found that ultra-short peptide sequences also possess the ability to fold into similar helical conformations and aggregate to a variety of supramolecular nanostructures with promising potential for multifarious pharmaceutical and nanotechnological applications. In this focus review, we will discuss the different types of nanostructures produced by self-assembled short helical peptide sequences and their diverse biomedical and electronical applications (page 89).

Solvent interactions were found to have a significant effect on the molecular folding and structural diversity that lead to a change in the initial helical conformation. By changing the solvent from methanol to chloroform, the higher order assembly of the helical strand changed from supramolecular sheet to double helical structure. The nanostructures obtained from different solvents also showed significant diversities in morphology (page 90).

The stability of the helix was found to depend on the chain length. In methanol solution, all the studied oligomers formed a vesicle structure (Figure 1). The effect of modified side-chains containing six-membered alicyclic rings of the β-peptidic H10/12 helix was also studied... Conformational polymorphism was observed upon changing the side chain as demonstrated by chemical exchange between the major lefthanded H10/12 helix and a minor folded conformation (page 90).

[Emphases added][Citations omitted].

The teachings in the specification:
The instant specification teaches the following:
FIG. 4 illustrates a graph of fluorescence intensity at different time points using antibodies labeled with fluorescent TAM (IgG-TAM) or antibodies labeled with TAM which are bound to a nanocarrier (IgG-TAM-HEX)… 

FIG. 5 illustrates a graph of cellular fluorescence using antibodies labeled with TAM which are bound to a nanocarrier at different ratios of antibody (IgG) to nanocarrier (HEX) …

FIG. 6 illustrates microscopy fluorescence images demonstrating delivery of rabbit or mouse antibodies labeled with TAM bound to HEX nanocarrier at varying ratios of labeled antibody gG-TAM) to HEX nanocarrier.
 
FIG. 7 illustrates a graph of cell viability under varying conditions. AntiTub-AuHEX and AntiTub-HEX demonstrate cell viability under conditions using an anti-tubulin antibody (AntiTub) which is bound to a nanocarrier (AUHEX or HEX)…

FIG. 8a illustrates microscopy fluorescence images demonstrating delivery of nuclear pore complex antibody. FIG. 8b illustrates microscopy fluorescence visualizing delivery of nuclear pore complex antibody and the cell nucleus. 

FIG. 9 illustrates microscopy fluorescence images demonstrating delivery of mouse antibodies labeled with TAM (lgGy-TAM) bound to a nanocarrier (HEX or AUHEX) after | h, 3 h, and 6h. 

FiGs. 12a and 12b illustrate graphs displaying size of the antibody loaded nanocarrier at a ratio of mouse antibody (IgGm) or rabbit antibody (IgGr) to nanocarrier (HEX) of 0, 3, and 6 in accordance with an exemplary embodiment of the disclosure. The black bar shows size for antibody labeled with TAM.

Example 1 Cloning and Expression of Fusion Peptides
: either H6-SPAB- Hex or Hex-SPAB-H6 was subcloned into an IPTG-inducible bacterial expression vector pQE80, yielding pQE80- SPAB-Hex and pQE80-Hex-SPAB, respectively. The bacterial expression host, Escherichia coli TOP10, was transformed with the pQE80- SPAB-Hex or pQE80-Hex-SPAB, and was grown in 2 x YT medium at 37 °C. Protein expression was induced by | mM IPTG when the OD reached 0.6, and continued for 5 h. After collecting cells by centrifugation, proteins were purified by Ni-NTA affinity chromatography under native conditions according to the manufacturer's instruction. For expression of the Au-Hex nanocarrier, the restriction-free cloning method was used to insert the Aurein 1.2 domain N-terminally and C-terminally to pQE-Hex- SPAB and pQE-SPAB-Hex, respectively. A vector encoding H6-SPAB-Hex- TAT-HA2 was similarly constructed. Transformation, expression and protein purification were performed in the same way as described above.

Example 2 Generation of nanocarrier Sodium dodecyl sulfate (SDS) was added to a final concentration of 0.2% (w/v) to a 1:1 M ratio mixture of purified H6-SPAB-Hex (1.5 mg/mL) and Hex-SPAB-H6 (1.5 mg/mL) in PBS. After 10 min, the mixture was buffer-exchanged to PBS using a PD-10 desalting column. The resulting Hex nanocarrier can be concentrated using Vivaspin centrifugal filters. 

Example 4 Binding affinity of Hex nanocarrier towards IgG Biotinylated IgG was immobilized onto optical biosensors to enable high throughput kinetic analyses in microplate format. The IgG-binding behavior to the Hex nanocarrier in comparison to soluble SPAB at neutral and acidic pH was assessed. Soluble SPAB displayed nanomolar affinities towards mouse IgG (IgGm), with a 17-fold stronger binding at neutral pH compared to pH 5.0 (Table 1). On the other hand, the binding between the Hex nanocarrier and IgGy at neutral pH was so strong that KD was below picomolar concentration, which is the lower limit detectable by the system. At pH 5.0, the binding became weaker with Kp of 5.14 nM, but was still stronger by >91-fold in comparison to the interaction between SPAB and IgGy. A similar trend was observed in the binding assay using rabbit IgG (IgGr). 
 
Example 5 Intracellular delivery of fluorescently labeled antibody by a nanocarrier Mouse or rabbit IgG dissolved in PBS (pH 8.5) at the concentration of 7 mg/mL (47 uM) was mixed with a 10-fold molar excess of TAMRA- NHS at RT for | h, and then desalted using a PD-10 column to remove residual dye. HeLa cells were plated at on a glass bottom dish …  in DMEM supplemented with 10% (v/v) fetal bovine serum (FBS) and antibiotics (100 ug/mL penicillin and 50 ug/mL streptomycin), and incubated overnight for attachment at 37 °C under humidified air containing 5% (v/v) CO2. The Hex nanocarrier and the labeled IgG were mixed at appropriate molar ratios and concentrations in 100 uL of fresh supplemented medium, left to stand for 10 min at RT, and then used to replace the old medium. At appropriate time points, cells were washed three times with PBS, and then imaged …

IgGy-TAM or IgGpr-TAM at the fixed concentration of 0.6 uM was mixed with the Hex nanocarrier at various molar ratios of 1:0, 1:1, 3:1, 6:1 IgG- TAM:Hex. The cellular fluorescence was increasingly pronounced with higher IgGp loading density while the inverse correlation was observed with IgGy. 

As shown in FIG. 4 fluorescence intensity measured by flow cytometry demonstrates intracellular delivery of either mouse IgG ([gGM) or rabbit IgG (lgGRb) when mixed with HEX nanocarrier. In the absence of HEX nanocarrier delivery is negligible. 

As shown in FIG. 5 fluorescence intensity measured by flow cytometry demonstrates intracellular delivery of either IgGM or IgGRb at various molar ratios 1:0 (igG only), 6:1, 3:1, and 1:1. In the absence of HEX nanocarrier delivery is negligible. 

As shown in FIG. 6 TAMRA-labeled IgGy or IgGp at 0.6 UM was mixed with HEX nanocarrier at various molar ratios of 1:0, 1:1, 3:1, and 6:1 IgG-TAM:Hex, and then incubated with HeLa cells for 24 h. Cellular fluorescence was imaged by fluorescence microscopy. 

Example 6 Intracellular delivery of anti-beta tubulin r anti-NPC antibody by the Hex nanocarrier HeLa cells were plated and cultured as described above. Anti-tubulin antibody or anti- nuclear pore complex antibody was mixed with the Hex nanocarrier, and then incubated with cells in the same way. At 24 h post-incubation, cells were washed three times with PBS, and then fixed with 4% (v/v) paraformaldehyde at RT for 10 min. After washing cells three times with PBS, cells were permeabilized in a solution consisting of 0.25% (v/v) Triton X-100 and 2% (w/v) bovine serum albumin (BSA) in PBS at RT for 5 min. After washing, cells were incubated in blocking solution consisting of 2% (w/v) BSA in PBS at RT for | h to inhibit non-specific immunostaining, and then treated with goat anti-mouse IgG Alexa Fluor 647 and Hoechst 33,342 at RT for | h to visualize intracellularly delivered antibodies and the nucleus, respectively. Microscopy images were obtained by a LSM 700 confocal microscope or an Axio Observer Z1 microscope. 

Example 7 Intracellular delivery of antibody by Hex nanocarrier fused to Aurein peptide [0067] The Aurein 1.2 sequence was appended to the C-terminus of H6-SPAB-Hex and to the N- terminus of Hex-SPAB-H6 such that the re-assembled Hex nanocarrier could have evenly distributed Aurein motifs opposite the SPAB domains. Fluorescently labeled IgGy was mixed with the Hex nanocarrier or the Au-Hex nanocarrier prior to incubation with HeLa cells. Cellular fluorescence was measured by flow cytometry to compare IgG uptake efficiency. Notably, IgGu carried by the Au-Hex nanocarrier showed internalization 4- fold higher than IgGy bound to the Hex nanocarrier at 5 h post-incubation, which was even greater than the maximum uptake of IgGm delivered by the Hex nanocarrier upon saturation at 24 h. HeLa cells were incubated for 24 h with 0.6 uM of mouse anti-NPC antibody and mixed with 0.2 uM of the Au-Hex nanocarrier or the Hex nanocarrier. Faster and greater uptake of IgGy carried by the Au-Hex nanocarrier was demonstrated in time-course fluorescence microscopy. Cellular fluorescence started to appear as early as | h after incubation for the Au-Hex nanocarrier. In contrast, no fluorescence was visible until 5 h incubation for the Hex nanocarrier.

Fluorescence images were taken during a time course to demonstrate uptake of TAMRA- labeled IgGmy as shown in FIG. 9. The delivery of IgGy was conducted at a fixed molar ratio of 3:1 IgGy-TAM:Hex or Au-Hex, 0.4uM IgGy-TAM was mixed with the Hex or Au-Hex nanocarrier, and then incubated with HeLa cells at 37°C. Cellular fluorescence was imaged at various time points by fluorescence microscopy. Using the Au-Hex nanocarrier produced detectable fluorescence in about | h, while using the Hex nanocarrier produces detectable fluorescence after about 6 h as indicated in FIG. 9.

[Emphases added][Citations omitted].
The examples provided in the instant specification, of in vitro delivery of the Hex nanoparticles claimed, are not representative or correlative of the ability to make and use the large genus encompassed by the claims.  In light of the teachings in the art and the specification, one skilled in the art would not accept on its face the examples provided in the instant disclosure, and summarized above, as being correlative or representative of the ability to provide endocytic methods of delivering a therapeutic amount of cargo into a cell and to a target comprising the large genus of nanoparticles claimed.  Since the specification fails to provide the requisite guidance for delivery and provision of therapeutic effects in a subject, and since determination of the factors required for accomplishing delivery and efficacy in a subject is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed.
In light of these teachings, Applicants have not provided adequate guidance in the specification toward making and using a representative number of species of the broad genus of delivery agents encompassed by the claims. 
For these reasons, the instant rejections for lacking adequate written description and lacking enablement over the full scope claimed are proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-6, 10, 17, 19, 26-29, 42, 46-52, 54, 56-62, 64-68  is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (Agnew. Chem. Int. Ed., Vol. 55, pages 987-991 (2015)), Abraham et al (Scientific Reports, Vol. 6, No. 21803, pages 1-12 (Feb. 2016)) and Efimov et al (Proteins: Structure, Function and Genetics, Vol. 24, pages 259-262 (1996)), the combination in view of Ilyinskii et al (US 2012/0064110).
The claims are drawn to an endocytic method of delivering a therapeutic amount of cargo into a cell and to a target comprising attaching a therapeutic amount of cargo to a nanocarrier, transporting the nanocarrier into a cell via endocytosis, and introducing the therapeutic amount of cargo to a target in the cell, which attaching the therapeutic amount of cargo to the nanocarrier comprises one or both of binding at least a portion of the therapeutic amount of cargo to the nanocarrier, and fusing at least a portion of the therapeutic amount of cargo, comprising a protein, to the nanocarrier, and further comprising bundling a bundle domain comprising an alpha-helical protein comprising three or more coils with a binding domain to form the nanocarrier, and optionally additionally utilizing a delivery enhancer, and which method optionally comprises mixing a first nanocarrier monomer and a second nanocarrier monomer, the first nanocarrier monomer comprising a first portion of a bundle domain comprising a first alpha-helical protein bundle domain and a first portion of a binding domain comprising a first binding domain, the second nanocarrier monomer comprising a second portion of the bundle domain comprising a second alpha-helical protein bundle domain and a second portion of the binding domain comprising a second 
Thomas et al (Agnew. Chem. Int. Ed., Vol. 55, pages 987-991 (2015)) teach the ability to control assembly of peptide nanotubes (PNTs) using alpha-helical barrels with tunable internal cavities as building blocks.  Thomas also teaches strategies for controlling lateral association and longitudinal assembly of nanotubes, where PNT thickening is pH sensitive and reversible under acidic condition, assembly of single PNTs occurs at neutral pH, and modified PNTs forming 100 nm long nanotubes are able to sequester therapeutic molecules within the interior lumens of single PNTs (see entire document, esp. the abstract, Fig. 1 on page 987, Table 1 on page 988, Scheme 1 on page 989, text on page 990).
Abraham et al (Scientific Reports, Vol. 6, No. 21803, pages 1-12 (Feb. 2016)) teach the design and optimization of nanoparticles for intracellular delivery of antibodies using the Staphylococcus aureus protein A to generate self-assembled virus like particles for efficient delivery of antibodies inside of target cells (see entire document, esp. the abstract on page 1, Figure 1 and text on page 2, text on page 7).
Efimov et al (Proteins: Structure, Function and Genetics, Vol. 24, pages 259-262 (1996)) teach five stranded alpha-helical bundle formation and its stabilization via disulfide bond formation.  Efimov also teaches that heptad repeat regions have been 
Ilyinskii et al (US 2012/0064110) teach nanocarriers comprising bundle domains comprising an alpha-helical protein and a cargo molecule comprising an antibody, and further comprising a linker comprising  glycine or serine residues (see entire document, esp. the Abstract, ¶¶ 0009-0025, 0096-0099, 0152-0154, 0172-0174, 0194-0214, 0232-0238, 0256).
It would have been obvious to design and optimize the instantly claimed compositions for enhancing cell delivery of cargo molecules because the components and the combinations of the components of the combinations claimed have been previously disclosed by Thomas, Abraham, Efimov and Ilyinskii,  Thomas clearly taught peptide nanotubes (PNTs) using alpha-helical barrels with tunable internal cavities as building blocks capable of sequestering cargo molecules,  Abraham clearly taught the design and optimization of nanoparticles for intracellular delivery of antibodies using the Staphylococcus aureus protein A to generate self-assembled virus like particles for efficient delivery of antibodies inside of target cells,  Efimov clearly disclosed teach five stranded alpha-helical bundle formation and its stabilization via disulfide bond formation. And Ilyinskii clearly taught nanocarriers comprising bundle domains comprising an alpha-helical protein and a cargo molecule comprising an antibody, and further comprising a linker comprising glycine or serine residues.
One of skill in the art at the time of filing would have reasonably expected that the instantly claimed nanocarriers would provide for efficient delivery of cargo molecules to the cytoplasm of a target cell.


Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Jane Zara
10-21-21
/JANE J ZARA/Primary Examiner, Art Unit 1635